Clayton, J.
With the exception of the fact that in this case the ward of the appellee Linebach is Johnnie Hood, and the codefendant of Lafaj^ette is Harris, and the premises mentioned in the complaint are different, the pleadings and the facts and the orders and decrees are identical with the case of Lafayette et al vs Hood et al. (No. 847) 104 S- W. 853, and therefore the opinion in that case, this day handed down, is referred to and adopted as the opinion in this case; and, for the errors therein mentioned, the same also existing in this case, the decree of the court below is reversed and remanded.
Gill, C. J., and Townsend, J., concur.